Exhibit 23.2 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form SB2 of Harvard Holdings International Inc, of our report dated April 9, 2007 on our audit of the financial statements of Harvard Holdings International Inc as of January 31, 2007, and the related statements of operations, stockholders’ equity and cash flows from inception September 15, 2006 through January 31, 2007 and for the period then ended, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada November 26, 2007 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702)253-7499 Fax (702)253-7501
